CARTER, J.
I concur in the conclusion reached for the reason that the unemployment occurred after the effective date of the 1939 amendment to section 67 of the Unemployment Insurance Act.
In this case the initial determination by the adjustment unit denied unemployment benefits. Although that denial was reversed by the referee and benefits allowed and the latter order affirmed by the commission, benefits were not payable regardless of the appeal because section 67 of the California Unemployment Insurance Act as it read in 1939 *720(Stats. 1939, eh. 1085) required that payments be made where the referee affirmed “am, initial determination allowing benefits.” In 1937 it provided that if a referee affirms a decision of a deputy or the commission affirms a decision of the referee allowing benefits, the benefits must be paid regardless of the appeal. (Stats. 1937, p. 2059.) (See dissenting opinion in W. R. Grace & Vo. v. California Emp. Com., this day filed post, p. 734 [151 P.2d 223].)
Schauer*, J., concurred.
Interveners’ petition for a rehearing was denied September 13, 1944. Carter, J., and Schauer, J., voted for a rehearing.